Case 1:20-cr-00025-SPW Document 70 Filed 09/15/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

VS.

D’ JAVON LAMONT KING,

Defendants.

 

 

CR 20-25-BLG-SPW-2

ORDER

Before the Court is Defendant D’Javon King’s pro se motion to dismiss.

(Doc. 69). Defendant King is represented by counsel. (Doc. 30). The Court

will not address Defendant’s pro se motion because he has not received permission

from the Court to engage in hybrid representation.

A defendant has the right to represent himself in a criminal trial and the right

to the assistance of counsel. United States v. Daniels, 572 F.2d 535, 540 (Sth

Cir.1978) (citations omitted). However, “a criminal defendant does not have an

absolute right to both self-representation and the assistance of counsel.” United
Case 1:20-cr-00025-SPW Document 70 Filed 09/15/20 Page 2 of 3

States v. Bergman, 813 F.2d 1027, 1030 (9th Cir. 1987) (emphasis in original). In
other words, “the right to counsel and the right to proceed pro se exist in the
alternative.” United States v. LaChance, 817 F.2d 1491, 1498 (11th Cir. 1987); see
also Locks v. Sumner, 703 F.2d 403, 407-08 (9th Cir.1983). Although a court may
grant permission for hybrid representation, the decision to do so “rests in the sound
discretion of the trial court.” Bergman, 813 F.3d at 1030.

By filing his motion pro se, Defendant engages in hybrid representation
without first seeking the Court’s permission. Under such circumstances, “[a]
district court has no obligation to entertain pro se motions filed by a represented
party.” Abdullah v. United States, 240 F.3d 683, 686 (8th Cir. 2001). The Court
declines to consider Defendant’s motion to dismiss. See, e.g., id. at 685 (noting
that the district court did not err when it denied a represented defendant’s pro se
motion without considering its contents); see also United States v. Tracy, 989 F.2d
1279, 1285 (1st Cir.1993) (“A district court enjoys wide latitude in managing its
docket and can require represented parties to present motions through counsel. The
district court did not abuse its discretion in refusing to consider [the defendant’s]
unsigned, pro se motions.”).

Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to

dismiss is DENIED.
Case 1:20-cr-00025-SPW Document 70 Filed 09/15/20 Page 3 of 3

A yA
DATED this _/¥ ‘day of September, 2020.

/|

}
{i fe a
« Aft aes é gl

CA bog CBegt nmr lL“: EArt et

“SUSAN P. WATTERS
DISTRICT JUDGE

2
